Exhibit 10.1
SUPPLEMENTAL INDENTURE
          This SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), is made
as of January 8, 2010, by BUILDERS FIRSTSOURCE, INC. (the “Company”), each of
the Guarantors listed on the signature pages hereto, and WILMINGTON TRUST
COMPANY, as Trustee (the “Trustee”).
R E C I T A L S
          WHEREAS, the Company, the Guarantors, and the Trustee have entered
into the Indenture, dated as of February 11, 2005 (the “Indenture”), providing
for the issuance by the Company of $275,000,000 of Second Priority Senior
Secured Floating Rate Notes due 2012 (the “Notes”); and
          WHEREAS, Section 9.02 of the Indenture provides that the Indenture may
be amended or supplemented with the consent of the Holders of at least a
majority in aggregate principal amount of the Notes then outstanding and, in the
case of an amendment that has the effect of releasing all or substantially all
of the Collateral from the Liens securing the Notes, with the consent of the
Holders of at least 66 2/3% in aggregate principal amount of the Notes then
outstanding; and
          WHEREAS, the Holders of at least 66 2/3% in aggregate principal amount
of the Notes (other than affiliates of the Company) have consented to amend
certain provisions of the Indenture as provided herein (the “Amendments”);
          NOW, THEREFORE, in consideration of the foregoing premises and other
good and valuable consideration the sufficiency of which is hereby acknowledged,
the parties hereto agree as follows:
          1. Defined Terms. Capitalized terms used herein without definition
shall have the respective meanings provided therefor in the Indenture.
          2. Amendments to the Indenture.
(a) The following sections and article of the Indenture, and any corresponding
provisions in the Notes, are hereby deleted in their entirety and replaced with
“Intentionally Omitted”:

      Existing Section or Article   Caption
Section 4.07
  Restricted Payments
Section 4.08
  Dividend and Other Payment Restrictions Affecting Subsidiaries
Section 4.09
  Incurrence of Indebtedness and Issuance of Preferred Stock
Section 4.10
  Asset Sales
Section 4.11
  Transactions with Affiliates
Section 4.12
  Liens

 



--------------------------------------------------------------------------------



 



      Existing Section or Article   Caption
Section 4.15
  Offer to Repurchase Upon Change of Control
Section 4.16
  Limitation on Issuances and Sales of Equity Interests in Wholly-Owned
Subsidiaries
Section 4.17
  Limitation on Issuances of Guarantees of Indebtedness
Section 4.18
  Payments for Consent
Section 4.19
  Additional Note Guarantees
Section 4.20
  Designation of Restricted and Unrestricted Subsidiaries
Section 5.01
  Merger, Consolidation or Sale of Assets
Section 8.04
  Conditions to Legal or Covenant Defeasance
Article 10
  Collateral and Security

(b) The following sub-sections of the Indenture, and any corresponding
provisions in the Notes, are hereby deleted in their entirety and replaced with
“Intentionally Omitted”:

      Existing Sub-section   Caption
Section 6.01(3)
  Events of Default
Section 6.01(4)
  Events of Default
Section 6.01(5)
  Events of Default
Section 6.01(6)
  Events of Default
Section 6.01(7)
  Events of Default

(c) Section 3.03 of the Indenture is hereby amended as follows:
(i) The words “at least 30 days but not more than 60 days before a redemption
date” in the first paragraph thereof are deleted and replaced with “on or prior
to a redemption date.”
(ii) The words “at least 45 days prior to the redemption date” in the last
paragraph thereof are deleted and replaced with “on or prior to the redemption
date.”
(d) Section 5(a) of the Notes is hereby amended as follows:
The words “upon not less than 30 nor more than 60 days’ notice” are deleted and
replaced with “on or prior to a redemption date.”
(e) Section 8 of the Notes is hereby amended as follows:
The words “at least 30 days but not more than 60 days before the redemption
date” are deleted and replaced with “on or prior to the redemption date.”
(f) Section 7.12 of the Indenture is hereby replaced in its entirety with the
following:

2



--------------------------------------------------------------------------------



 



“Each holder agrees to the appointment of Trustee, as the initial trustee for
the benefit of Holders under this Indenture. Each Holder authorizes the Trustee,
through its agents or employees, to execute and deliver any Note Documents and
take such actions on its behalf under the provisions of this Indenture and the
other Note Documents and to exercise such powers and perform such duties as are
expressly delegated to such Trustee by the terms of this Indenture and the other
Note Documents, together with such actions and powers as are reasonably
incidental thereto.”
(g) The definition of “Notes” in the preamble of the Indenture is hereby amended
and restated in its entirety to read as follows:
“Floating Rate Notes due 2012,”
and all corresponding references to “Notes” in the Notes shall mean and be
references to the Notes as defined herein; and all references to “Second
Priority Senior Secured Floating Rate Notes due 2012” in the Indenture and in
the Notes shall be amended and restated to be references to “Floating Rate Notes
due 2012.”
(h) Any definition in the Indenture and Notes, reference to which would be
eliminated as a result of the elimination of the covenants set forth in Section
2(a) hereof, is hereby deleted.
               3. Indenture Ratified. Except as expressly modified hereby, the
Indenture is in all respects ratified and confirmed and all the terms,
conditions, and provisions thereof shall remain in full force and effect. This
Supplemental Indenture shall form a part of the Indenture for all purposes, and
every Holder shall be bound hereby and entitled to the benefits hereof.
               4. Operation of Amendments. This Supplemental Indenture will
become effective upon the execution and delivery of this Supplemental Indenture
by the Company, the Guarantors, and the Trustee; provided, however, that the
Amendments contained herein will become operative only subject to and upon
completion of the Debt Exchange (as that term is defined in the Support
Agreement, dated as of October 23, 2009, as amended, by and among the Company
and certain holders of outstanding Notes).
               5. Governing Law. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE WITHOUT GIVING EFFECT
TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
               6. Severability. Should any provision of this Supplemental
Indenture for any reason be declared invalid or unenforceable, such decision
shall not affect the validity or enforceability of any of the other provisions
of this Supplemental Indenture, which other provisions shall remain in full
force and effect and the application of such invalid or unenforceable provision
to persons or circumstances other than those as to which it is held invalid or
unenforceable shall be valid and be enforced to the fullest extent permitted by
law.

3



--------------------------------------------------------------------------------



 



               7. Counterparts. This Supplemental Indenture may be executed
simultaneously in counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument. Facsimile
copies of any of the pages of this Supplemental Indenture shall have the same
effect as originals.
               8. Effect of Headings. The headings of sections herein are for
convenience only and shall not affect the construction of this Supplemental
Indenture.
               9. Trustee Not Responsible for Recitals. The recitals in this
Supplemental Indenture shall be taken as the statements solely of the Company
and the Guarantors, and the Trustee assumes no responsibility for the
correctness thereof.
[Signature pages follow.]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Supplemental Indenture has been duly executed
and delivered by the parties hereto as of the date first written above.

                  BUILDERS FIRSTSOURCE, INC.         a Delaware Corporation    
 
           
 
  By:
Name:   /s/ Donald F. McAleenan
 
Donald F. McAleenan    
 
  Title:   Senior Vice President    

5



--------------------------------------------------------------------------------



 



     
 
  GUARANTORS
 
   
 
 
BUILDERS FIRSTSOURCE — NORTHEAST GROUP, LLC, a Delaware limited liability
company, as Guarantor
 
 
BUILDERS FIRSTSOURCE — TEXAS GENPAR, LLC, a Delaware limited liability company,
as Guarantor
 
 
BUILDERS FIRSTSOURCE — MBS, LLC, a Delaware limited liability company, as
Guarantor
 
 
BUILDERS FIRSTSOURCE — TEXAS GROUP, L.P., a Texas limited partnership, as
Guarantor
 
 
BFS TEXAS, LLC, a Delaware limited liability company, as Guarantor
 
 
BUILDERS FIRSTSOURCE — SOUTH TEXAS, L.P., a Texas limited partnership, as
Guarantor
 
 
BUILDERS FIRSTSOURCE — TEXAS INSTALLED SALES, L.P., a Texas limited partnership,
as Guarantor
 
 
BFS IP, LLC, a Delaware limited liability company, as Guarantor
 
 
BUILDERS FIRSTSOURCE — INTELLECTUAL PROPERTY, L.P., a Texas limited partnership,
as Guarantor
 
 
BUILDERS FIRSTSOURCE HOLDINGS, INC., a Delaware corporation, as Guarantor
 
 
BUILDERS FIRSTSOURCE — DALLAS, LLC, a Delaware limited liability company, as
Guarantor
 
 
BUILDERS FIRSTSOURCE — FLORIDA, LLC, a Delaware limited liability company, as
Guarantor
 
 
BUILDERS FIRSTSOURCE — FLORIDA DESIGN CENTER, LLC, a Delaware limited liability
company, as Guarantor
 
 
BUILDERS FIRSTSOURCE — OHIO VALLEY, LLC, a Delaware limited liability company,
as Guarantor
 
 
BFS, LLC, a Delaware limited liability company, as Guarantor
 
 
BUILDERS FIRSTSOURCE — ATLANTIC GROUP, LLC, a Delaware limited liability
company, as Guarantor
 
 
BUILDERS FIRSTSOURCE — SOUTHEAST GROUP, LLC, a Delaware limited liability
company, as Guarantor
 
 
CCWP, INC, a South Carolina close corporation, as Guarantor
 
 
BUILDERS FIRSTSOURCE — RALEIGH, LLC, a Delaware limited liability company, as
Guarantor
 
 
BUILDERS FIRSTSOURCE — COLORADO GROUP, LLC, a Delaware limited liability
company, as Guarantor
 
 
BUILDERS FIRSTSOURCE — COLORADO, LLC, a Delaware limited liability company, as
Guarantor

             
 
  By:
Name:   /s/ Donald F. McAleenan
 
Donald F. McAleenan    
 
  Title:   Senior Vice President    

6



--------------------------------------------------------------------------------



 



                  WILMINGTON TRUST COMPANY,         as Trustee    
 
           
 
  By:
Name:   /s/ Geoffrey J. Lewis
 
Geoffrey J. Lewis    
 
  Title:   Senior Financial Services Officer    

7